DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a structural protective case for a mobile electronic communication device, the protective case comprising: a cover having a peripheral wall and an interior volume for receiving at least a portion of the mobile electronic communication device; and a switch structure comprising a layer of flexible material attached to the peripheral wall and forming a recess, and an actuator member received within the recess of the layer of flexible material and fully supported by the layer of flexible material in a position to engage and operate a switch of the mobile electronic communication device when the portion of the mobile electronic communication device is received in the interior volume of the cover, classified in CPC class H04B 1/3888. 
II.	Claims 19-20, drawn to method of making a protective case for a mobile electronic communication device, classified in CPC class H04B 1/03.

The inventions are distinct, each from the other because of the following reasons:

Inventions [I] and [II] are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention [I] has separate utility such as a cover having a peripheral wall and an interior volume for receiving at least a portion of the mobile electronic communication device; and a switch structure comprising a layer of flexible material attached to the peripheral wall and forming a recess, and an actuator member received within the recess of the layer of flexible material and fully supported by the layer of flexible material in a position to engage and operate a switch of the mobile electronic communication device when the portion of the mobile electronic communication device is received in the interior volume of the cover.  See MPEP § 806.05(d).

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even through the requirement be traversed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN A TRAN/Primary Examiner, Art Unit 2648